Citation Nr: 1039268	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  06-18 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office in San Juan, Puerto Rico (the RO) 
that reopened and denied the Veteran's claim of service 
connection for an acquired psychiatric disorder.  

Concerning the Veteran's claim, the Board notes the United States 
Court of Appeals for Veterans Claims' (the Court's) decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled.  In its decision, the Court indicated that VA unduly 
limited its consideration of claims for service connection for 
specific mental disorders under circumstances in which other 
diagnosed psychiatric disabilities may be present.  Indeed, the 
Veteran's claim for an acquired psychiatric disorder (originally 
claimed as a "nervous condition" by the Veteran) has been 
expanded to encompass all acquired psychiatric disorders, 
pursuant to Clemons.  In light of above, the Veteran's claim is 
as denominated on the title page of this decision.  

By a decision dated in May 2008, the Board reopened the Veteran's 
previously-denied claim and denied such on the merits.  The 
Veteran appealed the Board's May 2008 decision to the Court.  In 
an August 2008 Order, the Court endorsed an August 2008 Joint 
Motion for Remand (JMR), which vacated, in part, the May 2008 
Board decision.  The Veteran's claim was then returned to the 
Board.  

In a December 2008 decision, the Board again reopened the 
Veteran's previously-denied claim for service connection and 
remanded such for further procedural development, as instructed 
by the Court-adopted August 2008 JMR.  Specifically, the December 
2008 Board remand instructed the VA Appeals Management Center 
(AMC) to afford a VA psychiatric examination.  The Veteran was 
afforded a VA psychiatric examination in February 2009.  
Therefore, the Board finds that its remand instructions have been 
substantially complied with, and thus, the Board may proceed in 
adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

In a March 2010 decision, the Board again denied the Veteran's 
claim for service connection for an acquired psychiatric 
disorder.  Again, the Veteran appealed the Board's March 2010 
decision to the Court.  In an August 2010 Order, the Court 
endorsed an August 2008 JMR, which vacated the March 2010 Board 
decision.  The Veteran's claim has again returned to the Board.  


FINDINGS OF FACT

The Veteran's diagnosed psychiatric disorders (depressive 
neurosis, hysterical neurosis, active psychosis, generalized 
anxiety disorder, schizophrenia, agoraphobia, posttraumatic 
stress disorder (PTSD)) first manifested years after service and 
are not shown to be related to his service or to any incident 
therein.


CONCLUSION OF LAW

The Veteran's current acquired psychiatric disorders were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) (2010); 
see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In 
Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated 
that in Savage it had clearly held that 38 C.F.R. § 3.303 does 
not relieve the claimant of his burden of providing a medical 
nexus.

Discussion

Concerning Hickson element (1), medical evidence of a current 
disability, it is uncontroverted that the Veteran has been 
diagnosed with various acquired psychiatric disorders, to include 
depressive neurosis, hysterical neurosis, active psychosis, 
generalized anxiety disorder, schizophrenia, undifferentiated 
type, agoraphobia and PTSD.  See e.g., a March 1972 expert 
opinion, VA and private medical records dated from July 1971 to 
May 2005, a July 2005 statement from R.A.C.R., M.D., the 
Veteran's Social Security Administration (SSA) medical records 
dated from January 2006 to April 2006, and the reports of the 
February 2006 and February 2009 VA examination and the March 2009 
addendum.  As such, Hickson element (1) has been demonstrated.  

Concerning Hickson element (2), medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the Board notes that the 
Veteran's service treatment records are devoid of any report 
reflecting psychiatric illness during service.  Specifically, on 
separation in April 1970, the Veteran made no psychiatric 
complaints, and his psychiatric system was found to be within 
normal limits.  This lack of evidence of in-service psychiatric 
treatment has been consistently noted within the medical evidence 
of record since the Veteran's separation from service.  Indeed, 
the Veteran did not state that he received psychiatric treatment 
in service; however, a February 2009 VA Social and Industrial 
Survey report reflects the Veteran's assertion that, during his 
service, he received medical care, to include admission to a 
psychiatric ward, ambulatory psychiatric care and medication, for 
symptomatology attributable to a mental condition, to include 
insomnia and tension.  See a February 2009 VA Social and 
Industrial Survey report.  Additionally, the Veteran has 
variously reported that he witnessed a "tanks" run over and 
crush his fellow soldiers, and that he was kicked in the chin by 
a sergeant during a training exercise.  See a February 1988 
statement from a VA social worker and the February 2009 VA 
examination report.  

Additionally, the Veteran submitted January 1988 lay statements 
from friends ("buddies") who served with him in the military.  
The "buddies" stated that they had served with the Veteran 
during active service and had observed him being depressed on 
many occasions.  They reported that he sometimes isolated himself 
from others and did not sleep well at night.  They stated that he 
did not see a doctor about his problems because he had a fear of 
going to the doctors.  The Board notes that the Veteran's 
"buddies" are referenced by name in the February 1988 statement 
from the VA social worker, yet in their statements, none assert 
that any soldier was crushed by a tank or that the Veteran was 
kicked in the chin.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein [in evaluating the evidence and rendering a decision on 
the merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole].  The Board reminds the Veteran 
that VA decision makers have discretion to accept or reject 
pieces of evidence provided that sufficient reasons and bases are 
set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 
60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992).  

In particular, the Board must assess the competence and 
credibility of the Veteran and his service "buddies".  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness' personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) 
[Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person].  

The Veteran and his "buddies", as a lay persons, are competent 
to testify about injury or symptomatology where the determinative 
issue is not medical in nature.  See Falzone v. Brown, 8 Vet. 
App. 398, 405-406 (1995) (lay statements about a person's own 
observable condition or pain are competent evidence); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994) (lay person competent to 
testify of the observable series of events leading to an injury); 
Layno, supra (lay testimony is competent when it regards features 
or symptoms of injury or illness).  Indeed, the Veteran is 
competent to assert that he received in-service medical treatment 
for symptomatology relatable to a mental condition, to include 
insomnia and tension.  Likewise, the Veteran's "buddies" are 
competent to assert observed perceptions of the Veteran's 
psychiatric symptomatology.  However, once evidence is determined 
to be competent, the Board must determine whether such evidence 
is also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered"") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")); see also Barr, supra.  As will be 
discussed below, the Board does not find the Veteran's statement 
concerning the in-service psychiatric treatment to be credible.  

As noted above, the Veteran first submitted a statement related 
to the alleged in-service psychiatric treatment more than 39 
years after his separation from service.  The Board notes that it 
may, and will, consider in its assessment of a service connection 
claim the passage of a lengthy period of time wherein the Veteran 
has not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999).  

As noted above, the Veteran's service treatment records reflect 
no treatment or diagnoses of any mental condition during the 
Veteran's service and the Veteran's separation examination 
reflects that the Veteran specifically denied "frequent 
insomnia", "frequent nightmares", "excessive 
worries/preoccupations" and "nervous disorders".  The Board 
finds it incredible that the Veteran would specifically deny 
symptomatology that he was suffering.  

Moreover, the Board concludes that the Veteran's statements lack 
credibility due to inconsistency.  After the February 2009 VA 
Social and Industrial Survey had been completed, the report of 
such was provided to the February 2009 VA examiner.  After 
reviewing the February 2009 VA Social and Industrial Survey, the 
February 2009 prepared an addendum which specifically noted 
inconsistencies in the Veteran's assertions between the February 
2009 VA examination and the February 2009 VA Social and 
Industrial Survey.  Specifically, the February 2009 VA examiner 
noted in the March 2009 addendum that the Veteran kept giving 
information that was not true regarding his military service; 
i.e., that he had received treatment for a mental condition 
during his service.  

The Veteran's lay statements are not corroborated by the August 
evidence of record.  Moreover, as noted above, the Veteran's 
statements concerning in-service treatment are inconsistent.  The 
Board places greater probative weight on the service medical 
records which were prepared around the time of the alleged 
incident and which document no physical injuries sustained by the 
Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the Veteran].  In determining whether 
documents submitted by a Veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In the 
current case, the buddy statements prepared many years after the 
fact is not supported by any contemporaneous evidence and is 
contradicted by the medical evidence of record.  The lack of 
annotations in the service medical records directly contradicts 
the author's allegations of the presence of visible injury on the 
Veteran during active duty.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of an 
alleged fact].  For the reasons set forth herein, the buddy 
statement is simply unpersuasive.  See Hayes, 5 Vet. App. at 69- 
70; Wood, 1 Vet. App. at 192-193.  

Concerning the Veteran's statements regarding the alleged in-
service psychiatric treatment, the Board notes that such have 
varied dramatically, as detailed above.  Such inconsistencies 
weigh against the credibility of the Veteran and his "buddies" 
and create an inability to properly assist the Veteran in 
attempts to verify the occurrence of such events.  

Moreover, it appears that the Veteran has an extensive history of 
misstating his medical history.  The Veteran reported to the 
February 2009 VA examiner that he "did not go out".  The Board 
finds that this statement, made under oath, is utterly false.  To 
the contrary, the February 2009 VA Social and Industrial Survey 
report reflects that the Veteran was out with his brother-in-law 
when the social worker visited him and called his wife to notify 
her that he would be home late.  Additionally, the February 2009 
VA examiner noted that, in a recent January 2009 treatment 
record, the Veteran had denied having many of the symptoms he had 
reported to her in their interview; i.e., symptomatology 
associated with recalling stressful events from the past.  
Further, the Veteran previously reported being hospitalized for 
psychiatric treatment from September 19, 1975 to November 7, 
1975.  However, when directly questioned about this incident by 
the February 2009 VA examiner, the Veteran asserted that he 
"could not remember the reason for this hospitalization and that 
he reported for a "routine check-up" in 1976, but he developed 
a sudden urge to leave and left his wife behind.  [emphasis 
added]  

The Board concludes that the Veteran's lay statements regarding 
the in-service treatment for psychiatric symptomatology and in-
service stressors to be incredible.  In this case, there is no 
credible evidence to factually support the alleged in-service 
treatment or stressor events.  

For all the reasons detailed above - from internal 
inconsistencies in the Veteran's statements to outright 
falsehoods - the Board places reduced probative value on the 
Veteran's descriptions of the events that allegedly occurred 
during service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a Veteran's testimony simply because the 
Veteran is an interested party; personal interest may, however, 
affect the credibility of the evidence].  

The Veteran's representative has argued that VA may not deny the 
Veteran's claims simply because his reported treatment and 
incidents are not recorded in his service treatment records.  See 
Buchanan, supra.  However, the Board, despite the fact that the 
Veteran's service treatment records are devoid of treatment for 
or diagnoses of psychiatric disorders, finds that the Veteran's 
statements concerning the in-service treatment for psychiatric 
symptomatology and stressors are incredible due to 
inconsistencies and falsities within the Veteran's assertions.  

In effect, the only evidence of the Veteran's alleged in-service 
treatment for psychiatric symptomatology is from the Veteran and 
his "buddies".  The Veteran has been accorded ample opportunity 
to present competent medical evidence in support of his claim, 
but he has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 
2002) [it is a claimant's responsibility to support a claim for 
VA benefits].  The Court has held that "[t]he duty to assist is 
not always a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood, supra.  

As discussed at length above, the evidence concerning the 
occurrence of this treatment and psychiatric symptomatology is 
greatly outweighed by the lack of evidence corroborating such.  
As such Hickson element (2) has not been demonstrated, and the 
Veteran's claim fails on that basis alone.  

Since Hickson element (2) has not been demonstrated, the Board 
notes that 38 C.F.R. § 3.303(b), relating to chronicity in 
service, is not for application.  

As noted above, psychoses may be presumed to have been incurred 
during active military service if the disability becomes manifest 
to a degree of 10 percent within the first year following active 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  The first post-
service evidence of an acquired psychiatric disorder is a 
February 1971 VA medical report where the Veteran was diagnosed 
with an active psychosis.  
However, the Veteran was further examined, and in a December 1971 
VA examination, the Veteran was diagnosed with mild to moderate 
depressive neurosis.  A March 1972 expert opinion found that the 
February 1971 diagnosis of an active psychosis was ambivalent in 
its context and was not made by a psychiatrist.  The opinion 
found that there was no evidence of psychotic ideas or a thought 
disorder, and that the Veteran's symptoms were that of a 
neurosis.  Upon review of the claims file, the expert concluded 
that based on the existing symptoms and the fact that the 
December 1971 diagnosis had taken into consideration the February 
1971 medical report, the Veteran's correct diagnosis was that of 
depressive neurosis.  Accordingly, since the Veteran was 
diagnosed with a neurosis rather than a psychosis within the 
initial post-service year, 38 C.F.R. §§ 3.307 and 3.309 are not 
for application.  

Concerning Hickson element (3), medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the Veteran has provided two 
medical opinions which are favorable to his claim.  There is also 
an unfavorable opinion of record.  

In a February 1988 social worker report, it was reported that the 
Veteran's emotional and nervous instability started when he 
observed a military tank crush and disfigure three of his 
companions during active duty.  

A September 2005 letter from R.A.C.R., M.D. stated that the 
Veteran had been in excellent health when inducted into the 
military but began treatment for psychiatric problems in 1970.  
She reported that he had been diagnosed with and treated for 
schizophrenia, agoraphobia, and anxiety disorder and opined that 
the Veteran's psychiatric conditions most probably than not 
started during military service.  

In contrast, of record is the very detailed February 2009 VA 
examination, which was procured after an extensive interview of 
the Veteran and review of his complete VA claims file.  The 
February 2009 VA examiner noted that the Veteran's service 
treatment records were devoid of any instance of complaint of or 
treatment for psychiatric symptomatology during his service.  The 
report also referred to the inconsistencies in the Veteran's 
statements, as noted above.  The examiner therefore opined that 
the Veteran's current anxiety disorder was not related to his 
period of service because there was no objective evidence of 
complaints or treatment in service, and the Veteran's subjective 
version of events was unsustained or not true to fact in some 
instances.  Moreover, in the March 2009 addendum, the examiner 
reported that the Veteran kept giving information that was not 
true regarding his military service.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).   

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).   

The Board assigns greater weight to the February 2009 VA 
examination finding that the Veteran's current psychiatric 
disorder was not related to his period of service.  In placing 
greater weight on the February 2009 opinion, the Board notes that 
the examiner was a specialist in the relevant field and provided 
an extremely thorough rationale for the opinion.  In accordance 
with Dalton v. Nicholson, 21 Vet. App. 23 (2007), the examiner 
considered the Veteran's subjective history regarding in-service 
occurrence of an injury and in-service treatment for a 
psychiatric disorder.  However, based on the available objective 
evidence, she found that the Veteran's lay statements regarding 
the circumstances of his military service to be unsustained or 
not true to fact and provided a thorough comparison of the facts 
with the Veteran's statements.  Among the factors for assessing 
the probative value of a medical opinion is the thoroughness and 
detail of the physician's opinion.  Prejean v. West, 13 Vet. App. 
444 (2000).  

The February 1988 social worker and R.A.C.R., M.D. presumably 
based their opinions upon a history provided by the Veteran and 
not upon a review of the record because the record, as mentioned 
above, makes no reference to in-service psychiatric 
symptomatology, to include treatment and/or diagnoses for such.  
Moreover, as discussed in detail above, there is no evidence that 
the Veteran was kicked in the chin or witnessed soldiers crushed 
by a tank.  If the examiner does not provide a rationale for the 
opinion, this weighs against the probative value of the opinion.  
See Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the Veteran, where that history is unsupported by the 
medical evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

Additionally, the Board notes that it does  not appear that the 
February 1988 social worker or R.A.C.R., M.D. reviewed the 
Veteran's complete VA claims file before providing the requested 
opinions.  In many instances, the Court has held that a failure 
to review the claims file renders a VA examination inadequate for 
rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 
629, 932 (1992) ("The [VA] examiner should have the Veteran's 
full claims file available for review."), but see Snuffer v. 
Gober, 10 Vet. App. 400, 403- 04 (1997) (review of claims file 
not required where it would not change the objective and 
dispositive findings made during a medical examination).  See 
also 38 C.F.R. §§ 4.1, 4.2 (2010).  However, the Court recently 
held in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), 
that when VA undertakes to provide a medical examination or 
obtain a medical opinion, the relevant inquiry is whether "the 
examiner providing the report or opinion is fully cognizant of 
the claimant's past medical history."  With Nieves-Rodriguez in 
mind, the Board notes that neither the February 1988 social 
worker nor R.A.C.R., M.D. was fully cognizant of the Veteran's 
past medical history due to his tendency to misstate and outright 
fabricate such.  As such, because these opinions are based on 
unverified facts, the Board does not credit the opinions.  The 
Court has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  

The Board notes that the February 2009 VA examiner's opinion is 
fully reasoned and congruent with the competent medical evidence 
of record.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."]

The Veteran might well believe that his acquired psychiatric 
disorders are attributable to his service.  As detailed above, 
there is no official record of in-service treatment for such.  In 
any event, the Veteran is not shown to be competent to render 
medical diagnoses, and opinions upon which the Board may rely.  
See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran and his 
friends are competent to give evidence about what they 
experienced.  Layno , supra.  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67 (1997).  As detailed above, the assertions of the 
Veteran and his "buddies" regarding in-service treatment for 
psychiatric symptomatology are incredible.  

It appears that the Veteran is in essence contending that he has 
had an acquired psychiatric disorder since service.  The Board is 
of course aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  As noted above there is no evidence of an in-
service chronicity.  Regarding continuity of symptomatology after 
service, the competent medical evidence of record fails to 
reflect continuous treatment for an acquired psychiatric disorder 
from the Veteran's separation until the present time.  See Voerth 
v. West, 13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
Veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which a 
lay person's observation is competent].  

The Board observes that the competent medical evidence of record 
reflects that the Veteran received intermittent post-service 
psychiatric treatment from 1971 to 1988.  However, there is no 
medical evidence that the Veteran received psychiatric treatment 
between February 1988 and September 2004; a period of more than 
16 years.  Careful review of the Veteran's complete VA claims 
file reflects that, indeed, the Veteran has not asserted that he 
received psychiatric treatment during this time period.  In light 
of such, continuity is not establish continuity as per 38 C.F.R. 
§ 3.303(b).  See Maxson, supra.  

This is not a case in which the evidence is in relative 
equipoise, in which case the Veteran would prevail.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.  The Board, therefore, 
concludes that the preponderance of the evidence is against the 
Veteran's claim.  As the preponderance of the evidence is against 
his claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.

The Veterans Claims Assistance Act of 2000 (the VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2005 and March 2006; 
a rating decision in March 2006; a statement of the case in May 
2006; and supplemental statements of the case in June 2006 and 
February 2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the May 2009 supplemental 
statement of the case.  

In this case, the Veteran's service, VA and private treatment 
records have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Additionally, VA has ensured that 
all Spanish-language documents have been translated.  There is no 
indication in the record that any additional evidence, relevant 
to the issues decided herein, is available and not part of the 
claims file.  The Board notes that the Veteran was afforded VA 
examinations in February 2006 and February 2009, with a March 
2009 addendum, and a VA Social and Industrial Survey in February 
2009.  See 38 C.F.R. § 3.159(c)(4).  

Concerning the February 2006, February 2009 VA examinations, the 
March 2009 addendum and the February 2009 VA Social and 
Industrial Survey, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The reports of February 2006, February 2009 VA 
examinations, the March 2009 addendum and the February 2009 VA 
Social and Industrial Survey reflect that the examiners reviewed 
the Veteran's complete claims file, to include his service 
treatment records, past medical history, recorded his current 
complaints, and conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating purposes.  
See 38 C.F.R. § 4.2 (2010).  The Veteran and his representative 
have not contended otherwise.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


